DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/646,590 filed 03/12/2020.
Claims 1-18 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “presetting …”, “connecting to a charger …”, “setting and activating a timer …”, “turning off or on …” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive, wherein the three-prong test is: (A) the claim limitation uses mentioned terms  that are non-structural term having no specific structural meaning for performing the claimed function; (B) the terms are merely functional language; (C) the terms are not modified by sufficient structure, material, or acts for performing the claimed function. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
7.	In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US Patent 8,769,327).
	With respect to claim 1 Lu et al. teaches A multi-mode charging control method (col. 6, ll.66-67; col. 7, ll.1-2), comprising: 
presetting a plurality of charging modes (presenting to user plurality options of charger operations (col. 21, ll.38-44; Fig. 22)); 
connecting to a charger and receiving an operation command of a user, wherein the operation command comprises a mode selection command (when the charger is started presenting/receiving three operations’ options for user (col. 21, l.40, ll.58-59)); 
(user monitor and controls charging process by scheduling/set start/stop/activating timer including selecting one of the operations’ options (col. 10, ll.34-35, l.48; col. 21, ll.32-33, l.50)); and 
turning off or on a charging function at a time appointed by the timer (scheduling /appointing time to turn on/start and off/stop charging operation (col. 21, l.37, l.50; col. 22, ll.4-7; col. 23, ll.16-18)). 
With respect to claim 6 Lu et al. teaches limitations similar to limitations of claim 1, including  A mobile terminal (col. 15, ll.64-67; col. 12, ll.30-34), comprising a processor and a storage device connected to the processor, wherein the storage device stores multi-mode charging control instructions and the processor executes the multi-mode charging control instructions to perform following method operations (battery charger/mobile terminal comprising microprocessor to execute software/charging control instructions (col. 12, ll.30-34; col. 15, ll.64-67; col. 22, ll.64-65)).
With respect to claim 11 Lu et al. teaches limitations similar to limitations of claim 1, including  A storage medium, storing multi-mode charging control instructions executable by a processor to perform operations of method  (computer readable medium storing software/charging control executable by microprocessor instructions to perform control/monitor charging operations (col. 12, ll.30-34; col. 15, ll.64-67; col. 22, ll.64-65)).
	With respect to claims 2-5, 7-10, 12-18 Lu et al. teaches:
Claims 2, 7, 12: wherein the step of presetting the plurality of charging modes comprises: presetting a first charging mode and a second charging mode (col. 21, ll.58-60, l.62, l.66); wherein the operation command comprises: a mode selection command (col. 21, ll.58-60; col. 22, ll.4-7); wherein the step of setting and activating the timer according to the plurality of charging modes and the operation command comprises: if the first charging mode is selected, then setting and activating a first timer according to the charging time setting command in the operation command (col. 21, ll.60-61; col. 22, ll.64-65); and if the second charging mode is selected, then calculating a required charging time period according to the battery target level in the operation command and activating a second timer according to the calculated charging time period (col. 21, ll.62-65; col. 10, ll.48-52); and wherein the step of turning off or on the charging function at the time appointed by the timer comprises: if it is in the first charging mode, then turning off the charging function at a time appointed by the first timer (col. 21, ll.58-61; col. 10, ll.48-52); and if it is in the second charging mode, then turning off the charging function at a time appointed by the second timer (col. 21, ll.62-65; col. 23, ll.18-19). 
Claims 3, 8, 13: wherein the step of presetting the plurality of charging modes comprises: presetting a third charging mode (col. 21, ll.37-39); wherein the operation command comprises: a mode selection command and one of a charging time period setting command, a battery target level setting command and a charging start time setting command (col. 21, ll.41-42); wherein the step of setting and activating the timer according to the plurality of charging modes and the operation command comprises: if the third charging mode is selected, then setting and activating a third timer according to the charging start time setting command in the operation command (col. 21, ll.41-42); wherein the step of turning off or on the charging function at the time appointed by the timer (col. 23, ll.16-17). 
Claims 4, 9, 14: wherein the step of presetting the plurality of charging modes comprises: presetting a fourth charging mode (col. 21, ll.66-67); wherein the operation command comprises: a mode selection command and one of a charging time period setting command, a battery target level setting command, a charging start time setting command and a charging finish time setting command (col. 21, ll.41-42, ll.60-61); wherein the step of setting and activating the timer according to the plurality of charging modes and the operation command comprises: if the fourth charging mode is selected, then setting and activating a fourth timer according to the charging finish time setting command in the operation command (col. 21, ll.66-67); wherein the step of turning off or on the charging function at the time appointed by the timer comprise: if it is in the fourth charging mode, then turning off the charging function at a time appointed by the fourth timer (col. 21, ll.66-67; col. 17, ll.27-36). 
Claims 5, 10, 15: wherein the step of presetting the plurality of charging modes comprises: presetting a complex charging mode; wherein the operation command comprises a complex command, comprising one of following combinations: a charging time period setting command and a charging start time setting command, the charging time period setting command and a charging finish time setting command, a battery target level setting command and the charging start time setting command, and the battery target level setting command and the charging finish time setting command (col. 10, ll.48-52; col. 17, ll.37-41; col. 10, ll.48-52); wherein the step of setting and activating the timer according to the plurality of charging modes and the operation command comprises: if (col. 10, ll.48-52; col. 11, ll.66-67); and if the complex command in the operation command comprises the charging start time setting command, then activating a first complex timer and a second complex timer according to the complex command (col. 11, ll.66-67; col. 21, ll.32-35; otherwise, activating the second complex timer according to the complex command (col. 21, ll.62-65; col. 20, ll.21-24). 
Claims 16, 17, 18: wherein the step of turning off or on the charging function at the time appointed by the timer comprises: in a condition that both the first complex timer and the second complex timer are activated, turning on the charging function according to the first complex timer and turning off the charging function according to the second complex timer (col. 10, ll.44-52; col. 11, ll.63-67); and in a condition that only the second complex timer is activated, turning off the charging function according to the second complex timer (col. 12, ll.3-11; col. 22, ll.10-14).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
06/15/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851